     Case 4:12-cv-03715 Document 239 Filed on 01/15/21 in TXSD Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


  AVALON HOLDINGS, INC., et al.,

                         Plaintiffs,                      MDL No. 10-MD-2185
              -v.-
                                                          Civil Action No. 4:12-cv-03715
  BP PLC; et al.,

                         Defendants.


           STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1), Plaintiffs Avalon Shipholdings Inc.,

Premier Ltd, Metzler Investment GmbH, MEAG Munich Ergo Asset Management GmbH,

MEAG Munich Ergo Kapitalanlagegesellschaft mbH, BayernInvest Kapitalanlagegesellschaft

mbH, Hermes Investment Management Limited, Northern Ireland Local Government Officers’

Superannuation Committee, and Generali Investments Deutschland Kapitalanlagegesellschaft

mbH (collectively, the “Plaintiffs”), and Defendants BP, p.l.c., BP America, Inc., BP Exploration

& Production, Inc., Anthony B. Hayward, Douglas Suttles, H. Lamar McKay, David Rainey,

Robert Dudley, and Andrew G. Inglis (collectively, the “Defendants,” and together with

Plaintiffs, the “Parties”) by and through their counsel of record, hereby stipulate as follows:

       WHEREAS, the Parties have reached an agreement to settle Plaintiffs’ claims against

Defendants in this action;

       NOW, THEREFORE, it is hereby stipulated, subject to the Court’s approval, that

Plaintiffs’ claims against Defendants in this action are dismissed with prejudice, pursuant to Fed.

R. Civ. P. 41, and each party shall bear its own costs and attorneys’ fees.
   Case 4:12-cv-03715 Document 239 Filed on 01/15/21 in TXSD Page 2 of 3




Dated: January 15, 2021

KENDALL LAW GROUP, PLLC                          HUNTON ANDREWS KURTH LLP

By: /s/ Joe Kendall                              By: /s/ Thomas W. Taylor
                                                 Thomas W. Taylor
Joe Kendall
                                                 Texas State Bar No. 19723875
3811 Turtle Creek Blvd.                          S.D. Tex. Bar No. 3906
Suite 1450                                       600 Travis, Suite 4200
Dallas, TX 75219                                 Houston, Texas 77002
214-744-3000                                     (713) 220-4200
Fax: 214-744-3015                                (713) 220-4285 (fax)
                                                 ttaylor@huntonak.com
SPECTOR ROSEMAN & KODROFF, P.C.
                                                 Attorney-in-Charge for Defendants
Robert M. Roseman                                (other than David Rainey)
2001 Market Street, Suite 3420
Philadelphia, PA 19103                           SULLIVAN & CROMWELL LLP
Tel.: (215) 496.0300                             Richard C. Pepperman, II (pro hac vice)
Fax: (215) 496.6611                              Marc De Leeuw (pro hac vice)
                                                 125 Broad Street
                                                 New York, New York 10004
Attorneys for Plaintiffs Avalon Shipholdings
                                                 Telephone: (212) 558-4000
Inc., Premier Ltd, Metzler Investment GmbH,      peppermanr@sullcrom.com
MEAG Munich Ergo Asset Management                deleeuwm@sullcrom.com
GmbH, MEAG Munich Ergo
Kapitalanlagegesellschaft mbH,                   Amanda F. Davidoff (pro hac vice)
BayernInvest Kapitalanlagegesellschaft           1700 New York Avenue, N.W.
                                                 Washington, D.C. 20006
mbH, Hermes Investment Management
                                                 Telephone: (202) 956-7500
Limited, Northern Ireland Local Government       davidoffa@sullcrom.com
Officers’ Superannuation Committee, and
Generali Investments Deutschland                 Attorneys for Defendants
Kapitalanlagegesellschaft mbH                    (other than David Rainey)




                                               - 2-
Case 4:12-cv-03715 Document 239 Filed on 01/15/21 in TXSD Page 3 of 3




                                  PAUL, WEISS, RIFKIND, WHARTON &
                                  GARRISON LLP
                                  Theodore V. Wells, Jr. (pro hac vice)
                                  Jaren Janghorbani (pro hac vice)
                                  Alexia D. Korberg (pro hac vice)
                                  1285 Avenue of the Americas
                                  New York, NY 10019
                                  (212) 373-3089
                                  (212) 492-0089 (Fax)

                                  Attorney for Defendant Douglas J. Suttles

                                  COOLEY GODWARD KRONISH LLP
                                  Kathleen Goodhart (pro hac vice)
                                  101 California Street
                                  5th Floor
                                  San Francisco, CA 94111-5800
                                  (415) 693 2000
                                  (415) 693 2222 (Fax)

                                  Attorney for Defendant Andrew G. Inglis

                                  STEPTOE & JOHNSON LLP
                                  Patrick F. Linehan (pro hac vice)
                                  Reid H. Weingarten (pro hac vice)
                                  Brian M. Heberlig (pro hac vice)
                                  1330 Connecticut Avenue, NW
                                  Washington, DC 20036
                                  Telephone: (202) 429-3000

                                  Attorneys for Defendant David Rainey




                                - 3-
